Citation Nr: 1519503	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-15 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to higher evaluations for severe proliferative diabetic retinopathy with macular degenerative and cataract of the left eye and aphakic with intraocular lens implant of the right eye, evaluated as 60 percent disabling beginning February 21, 2008; 70 percent disabling from October 6, 2009 to March 24, 2011; 90 percent disabling from March 25, 2011 to July 9, 2012; and 100 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The July 2008 rating decision granted a 60 percent evaluation from February 21, 2008; a March 2010 rating decision granted a 70 percent evaluation from October 6, 2009; a December 2011 rating decision granted a 90 percent evaluation effective March 25, 2011; and finally, a February 2013 rating decision granted a 100 percent evaluation, effective July 10, 2012.  Since these increases did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

The claims were previously before the Board in June 2012 and May 2013, at which time they were remanded for further development.  The claim has now returned to the Board for further appellate review.  

The Board notes that, in addition to the paper claims file, there is a VBMS and Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals an Informal Hearing Presentation and VA treatment records from the Charleston VA Medical Center (VAMC) dated through October 2011 which have been considered by the Board in adjudicating this matter.  The remaining documents in the paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From February 21, 2008, the Veteran's diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/70 in the right eye and 20/400 in the left eye and continuing active pathology; with no clinical findings of impairment of field vision shown.

2.  From October 6, 2009, the Veteran's diabetic retinopathy has been manifested by corrected visual acuity of no worse than 20/200 in the right eye and 20/400 (10/200) in the left eye ; with no clinical findings of impairment of field vision shown.

3.  From March 25, 2011, the Veteran's diabetic retinopathy has been manifested by corrected visual acuity of no worse than 20/300 for both eyes; and bilateral concentric contraction of the visual field to 56 degrees but not to 45 degrees.  

4.  From July 10, 2012, the Veteran's diabetic retinopathy has been manifested by corrected visual acuity of no worse than 10/200 for both eyes; and severe constriction of the visual field although accurate readings were difficult due to the poor acuity.  


CONCLUSION OF LAW

A rating in excess of 60 percent for diabetic retinopathy beginning February 21, 2008; 70 percent disabling from October 6, 2009; 90 percent disabling from March 25, 2011; and 100 percent disabling from July 29, 2012, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2014), 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-6080 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA letters dated in March 2008, June 2012 and May 2013 informed the Veteran of VA's duties to notify and assist in the development of a claim.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  

Moreover, as to the issues of a higher initial disability rating for the service connection, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified private medical records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO arranged for the Veteran to undergo VA examination in April 2008, March 2010, March 2011 and July 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining the higher initial rating for the Veteran's disabilities.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  Finally, in July 2013, the AMC obtained an addendum opinion to assist the VA in interpreting the examination results of record.  For these reasons, the Board concludes that the examination reports and addendum opinion in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the June 2012 and May 2013 remand directives, which included attempting to obtain the outstanding private treatment records, and obtaining a VA examination and addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22 .  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating - Bilateral Eye Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

By way of history, the RO granted service connection for severe proliferative diabetic retinopathy with macular degeneration and cataracts in both eyes in April 2005; a 40 percent evaluation, effective October 2003, was assigned under Diagnostic Code (DC) 6069.  The RO also granted special month compensation based on loss of use of one eye having only light perception.  

The Veteran submitted his claim for an increased rating in February 2008.  The Veteran claimed that he is legally blind in the left eye and the right eye vision is at "20/2000."  The Veteran also reported having cataract removed from his right eye, four laser treatments in an attempt to improve his eyesight, steroid shots treatments for his eyes.  The Veteran also reported having wet macular degeneration in both eyes and that he is unable to read normal text.

The Veteran was afforded a VA examination in April 2008.  The VA examiner noted that the Veteran was first treated by a private eye doctor, but is currently being treated at the VA eye clinic.  A physical examination revealed that his best corrected visual acuity at distance and near in the right eye is 20/70 and his left eye is 20/400.  The examiner found that his confrontation to visual fields is grossly normal.  His extraocular movements are grossly normal.  The examiner noted that he has 1 to 2+ nuclear sclerosing cataract in the left eye.  The examiner diagnosed the Veteran with proliferative diabetic retinopathy in the left eye that is partially treated with panretinal photocoagulation.  He also had severe nonproliferative diabetic retinopathy in the right eye as well as severely clinically significant diabetic macular edema in both eyes.  The examiner noted that the Veteran continues to have significant visual loss directly related to his diabetes despite treatment.  With regards to his macular degeneration diagnosis, the examiner opined that the diagnosis is incorrect and that he does not have this condition.  Instead, the examiner only found that he has severe diabetic macular edema that will unlikely improve despite the best of care that he is receiving. 

The Veteran's claim arises from a July 2008 rating decision, in which the RO granted a 60 percent evaluation for the eye disability, effective February 21, 2008, under Diagnostic Code 6069.  The Veteran appealed that determination.  In a March 2010 rating decision, the RO increased the evaluation for the eye disability to 70 percent, effective October 6, 2009, under Diagnostic Code 6068.  In a December 2011 rating decision, the RO granted an increased evaluation of 90 percent for the eye disability, effective March 25, 2011, under Diagnostic Code 6066.  In a February 2013 rating decision, the RO granted an increased evaluation of 100 percent, effective July 10, 2012, under Diagnostic Code 6066-6080.  This rating decision also granted special monthly compensation based on being housebound. 

During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  Because the Veteran's claim was filed before that date, in this decision, the Board applies the former rating criteria for the eye/vision disability.  If the disability has undergone varying and distinct levels of severity throughout the pendency of the claim, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted above, throughout the pendency of the appeal, the Veteran's bilateral eye disorder has been variously rated as 60 percent, 70 percent, and 90 percent disabling under Diagnostic Codes 6069, 6068, and 6066, respectively, several of 19 rating codes governing impairment of central visual acuity. See C.F.R. § 4.84a, DCs 6061-6079.  Parenthetically, the Board observes that these codes function in tandem by providing progressively higher ratings to compensate rising levels of visual impairment. 38 C.F.R. § 4.84a, DCs 6061 to 6079.  

Under 38 C.F.R. § 4.84a, Codes 6061 through 6079 provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Codes 6061-6079, Table V (2008).  These criteria provide that the impairment of central visual acuity is to be evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Id.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 (2008) provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2008), ratings are assigned based on average concentric contractions of visual fields which is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; and up temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Factual Background

The Veteran's claim arises from a July 2008 rating decision, in which the RO granted a 60 percent evaluation for the eye disability, effective February 21, 2008, under Diagnostic Code 6069.  The Veteran appealed that determination.  In a March 2010 rating decision, the RO increased the evaluation for the eye disability to 70 percent, effective October 6, 2009, under Diagnostic Code 6068.  In a December 2011 rating decision, the RO granted an increased evaluation of 90 percent for the eye disability, effective March 25, 2011, under Diagnostic Code 6066.  

In a June 2012 Board remand, the Board determined that there are private treatment records from the Conway Medical Center that are potentially relevant and remanded the claim to obtain these records.  The Board also remanded the claim to schedule the Veteran for a VA eye examination to determine the nature and severity of his current diabetic retinopathy.  

In a February 2013 rating decision, the RO granted an increased evaluation of 100 percent, effective July 10, 2012, under Diagnostic Code 6066-6080.  This rating decision also granted special monthly compensation based on being housebound. 

In a May 2013 Board remand, the Board determined that there are potentially diagnostic codes, including DC 6000-6069, that must also be considered in the Veteran's claim for increased rating.  The Board remanded the claim for an addendum opinion to clarify the various results of the examinations provided in February 2007, April 2008, March 2010, October 2010 and March 2011 and to the extent possible, the examiner must interpret these findings in terms of the applicable rating schedule impairment of central acuity provided in 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6069.  The examiner was also asked to interpret the visual field testing provided in the March 2011 charts to the applicable criteria for field vision provided in 38 C.F.R. § 4.84a, Diagnostic Code 6080.  

In July 2013, an addendum was provided by the a VA ophthalmologist.  The VA examiner provided that the entire claims folder as well as the Veteran's computerized patient records system (CPRS) records were thoroughly reviewed.  

With regard to the VA examination in February 2007, the VA examiner found that the vision results quoted are notes from the VIST coordinator that did not perform an actual examination on the Veteran.  Instead, the Veteran's visual acuity was provided in the optometry visitation note which provided the Veteran's best corrected visual acuity for the right eye was 20/100 and left eye was 20/200.  

With regards to the VA examination in April 2008, the VA examiner provided that the best corrected visual acuity for the right eye was 20/70 and left eye was 20/400.  The examiner also found that the left eye acuity of 20/400 is consistent with the 10/200 vision acuity found on the current DBQ examination.  

With regards to the VA examination in March 2010, the VA examiner provided that the best corrected visual acuity  for the right eye was 20/200 and left eye was 20/400 (10/200).  The examiner also found a June 2010 private examination from a retina doctor that provided the visual acuity for the right eye was 20/126-2 which also correlates with 20/200 vision for the right eye, whereas the left eye was 20/250-2 which correlate with 15/200 vision for the left eye.  

With regard to the Veteran's eye condition in October 2010, the VA examiner referenced the "Confirmation of Legal Blindness" form (VA) which indicated that best corrected vision in the right eye was 20/200, and 20/400 in the left eye.  The examiner did not find another examination in October 2010.  

With regards to the VA examination in March 2011, the VA examiner interpreted the results of 20/300 as visual acuity of 15/200 for both eyes.

Finally, with regards the visual field testing provided in the March 2011, the Examiner interpreted the results under the Goldmann-Bowl visual fields are 10 degrees or less in all directions for both eyes.  The right eye visual field was found to be:  temporally: 8 degrees; up temporally: 6 degrees; directly up: 7 degrees; up nasally: 5 degrees; nasally 10 degrees; down nasally: 9 degrees; down 10 degrees; down temporally 5 degrees. Thus, the Veteran's total visual field was 60 degrees in the right eye.  

The left eye visual field was found to be: temporally: 5 degrees; up temporally: 10 degrees; up: 6 degrees; up nasally: 6 degrees; nasally: 7 degrees; down nasally: 8 degrees; down: 7 degrees; down temporally: 7 degrees.  Thus, the Veteran's total visual field was 56 degrees in the left eye.  
  
Analysis

From February 21, 2008 to October 5, 2009, the Veteran's diabetic retinopathy was rated at 60 percent based on the treatment records and April 2008 VA examination results.  The July 2013 VA addendum opinion interpreted these results as the best corrected visual acuity at distance and near in the right eye is 20/70 and the left eye is 20/400 (10/200).  The Board notes that the higher 70 percent evaluation requires for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).  Therefore, higher levels of visual impairment have not been shown and there was no evidence of visual field loss during this period; thus, an evaluation in excess of 60 percent is not warranted.  

From October 6, 2009 to March 24, 2011, the Veteran's diabetic retinopathy was rated at 70 percent based optometry treatment records revealing that his visual acuity in the right eye was 20/200 and left eye was 20/400 (10/200).  Further, the March 2010 VA examination also confirmed that the best corrected visual acuity at distance and near in the right eye was 20/200 and left eye was 20/400 (10/200).  The June 2013 VA examiner also confirmed a correlation of these results with the June 2010 private examination records provided.  The Board notes that the next higher evaluation for an 80 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).  Therefore, higher levels of visual impairment have not been shown and there was no evidence of visual field loss during this period; thus, an evaluation in excess of 70 percent is not warranted

From March 25, 2011 to July 9, 2011, the Veteran's diabetic retinopathy was rated at 90 percent based on treatment records from the Columbia VAMC which revealed that the Veteran began blind rehabilitation.  A March 2011 VA examination reported that the Veteran's best corrected visual acuity at distance and near in both eyes was 20/300.  The Goldmann-Bowl Perimeter test also revealed constricted peripheral vision, with the left eye having an average contraction to 7 degrees which can be rated on its concentric contraction or based on the equivalent visual acuity of 20/200, and the right eye showed an average contraction to 8 degrees which can be rated on its concentric contraction or based on an equivalent visual acuity of 20/2000.  The examiner also indicated that this is not a good test for someone with 20/300 vision.  The June 2013 VA examiner interpreted the results of the March 2011 VA examination to best correlate the Veteran's corrected visual acuity of 15/200 in both eyes.  The June 2013 VA examiner also interpreted the results provided at the March 2011 Goldmann-Bowl visual fields test to conclude that the Veteran's total visual field was 60 degrees in the right eye and 56 degrees in the left eye.  As such, the Board finds that the 90 percent rating appropriately combined the Veteran's corrected visual acuity rating and visual field impairment rating.  In the absence of any concurrent findings of diplopia, ocular hemorrhages, or other eye abnormalities attributable to the Veteran's diabetic retinopathy, the Board has no grounds to grant higher evaluations than those already assigned.

Finally, beginning July 10, 2012, the Veteran's diabetic retinopathy was rated at 100 percent based on the July 2012 VA examination which revealed a diagnosis of diabetic macular edema, diabetic retinopathy and cataracts.  The Veteran's corrected visual acuity for the both eyes at near vision was 20/200 and far vision was shown as 10/200.  The examiner also noted that the Veteran's visual acuity was 20/200 or less in the better eye with corrective lenses based on visual acuity loss.  The examiner also found severe constriction o the visual field testing although it was difficult to do accurate readings with such poor acuity.  The RO found that the Veteran's visual acuity warrants a 90 percent evaluation and the visual field warrants a 70 percent evaluation which are combined under 38 C.F.R. § 4.25 for a 100 percent evaluation.  

Finally, the Board also notes that the Veteran is in receipt of special monthly compensation under 38 U.S.C. 1114(k) and 38 C.F.R. 3.350(a) on account of loss of use of one eye having only light perception beginning from October 23, 2003 and 38 U.S.C. 1114(s) and 38 C.F.R. 3.350(i) on account of severe proliferative diabetic retinopathy with macular degeneration and cataract, left eye and aphakia with intraocular lens implant in the right eye at 100 percent with additional service-connected disabilities independently ratable at 60 percent.  

The Board has considered whether there are any other potentially applicable provisions of the rating schedule that could afford the Veteran a higher evaluation.  However, the Board finds no basis for a higher rating under any other provision.  
To the extent that the Veteran reports that his eye impairment is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible.  However, while he can state that his vision has worsened, he lacks the competence to establish visual loss to the specific degrees required for an increase- indeed, this requires precise testing and interpretation by a trained medical professional.  Thus, the eye test results of record are controlling with respect to the question of whether the next-higher criteria have been met.

As indicated above, ratings of visual impairment essentially involve the mechanical application of the rating criteria to the medical findings.

Accordingly, the claim for an evaluation higher than 60 percent disabling beginning February 21, 2008; 70 percent disabling from October 6, 2009 to March 24, 2011; 90 percent disabling from March 25, 2011 to July 29, 2012; and 100 percent disabling thereafter, is denied. There is no basis to further stage the rating. Hart, supra.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes used for evaluating eye disorders.  The rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of a still higher evaluation.  Moreover, the evidence does not establish that the disability necessitates frequent periods of hospitalization, and the VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  The Veteran's complaints and demonstrated impairment attributable to his bilateral eye disorder are adequately contemplated by the rating currently assigned during the appeal period.  Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Ratings for diabetic retinopathy in excess of 60 percent disabling beginning February 21, 2008; 70 percent disabling from October 6, 2009 to March 24, 2011; 90 percent disabling from March 25, 2011 to July 29, 2012; and 100 percent disabling thereafter, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


